Citation Nr: 0814198	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  07-23 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont, which, in pertinent part, 
denied entitlement for the above condition.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In September 2007, the veteran provided testimony at a 
hearing before the undersigned Veterans Law Judge at the 
White River Junction RO.  A transcript of the hearing is of 
record.


REMAND

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f) (2007).

In January 2004, the veteran was diagnosed as having PTSD 
while undergoing treatment at the VA Medical Center.  The 
supporting stressors were not reported.  The veteran received 
a diagnosis of PTSD at his July 2004 VA examination based on 
his reported stressors of seeing a little girl crushed by a 
truck near camp Red Cloud in 1969 (at his hearing the veteran 
testified that this incident occurred in approximately May 
1970), seeing a North Korean killed by a security guard, and 
witnessing the deaths of other American and North Korean 
soldiers while serving in Korea.

During his September 2007 hearing, the veteran testified that 
he served in Korea with the 7th Division Supply and 
Transportation Unit.  He also stated that he served as part 
of an unofficial "sniper team" and killed several enemy 
soldiers.  VA is required to seek evidence supporting the 
veteran's reported stressors or advise him of the additional 
information needed to seek such evidence.  See Sizemore v. 
Principi, 18 Vet. App.  264 (2004).  

The RO has tried to confirm the stressor of seeing a girl 
crushed by a truck and the report that the veteran shot a 
Korean soldier with Center for Unit Records Research (CURR) 
(now known as the U.S. Army and Joint Services Records 
Research Center (JSRRC)).  It does not appear that efforts 
have been made to confirm the other stressors that served as 
the basis for the diagnosis of PTSD on the July 2004 
examination.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be advised of any 
additional information that is needed in 
order to request supporting evidence of 
the stressors reported on the July 2004 
examination from JSSRC.  

2.  Prepare a summary of the stressors 
reported on the July 2004 VA examination, 
for which there is sufficient information 
to make an inquiry.  This summary, along 
with a copy of the veteran's DD Form 214 
and his service personnel records should 
be sent to the United States Army and 
Joint Services Records Research Center 
(JSRRC).  JSRRC should be asked to 
provide any information that might 
corroborate the stressors.

3.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case before the claims 
file is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

